Citation Nr: 1433327	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  12-32 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to December 29, 2011, for the grant of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the record.  


FINDINGS OF FACT

1. A February 2012 rating decision granted the Veteran service connection for prostate cancer and assigned an effective date of December 29, 2011 (the date a refiled claim of service connection for prostate cancer was received by VA).    

2. It is reasonably shown that the Veteran's initial claim seeking service connection for prostate cancer was received by VA on (or on an unidentified date shortly before) February 11, 2000.


CONCLUSION OF LAW

An earlier effective date of February 11, 2000 is warranted for the Veteran's award of service connection for prostate cancer.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

It appears that some part of the Veteran's record has likely been lost or destroyed.  As shown by documentation he has presented (and explained in his June 2014 testimony before the undersigned), there was apparently some action by the RO on a claim he filed prior to the one received on December 29, 2011; however, no documentation pertaining to, or referencing, the earlier claim (identifying nature of the claim, disposition, notices etc.) is associated with the record.  Accordingly, the Board's consideration of this appeal is undertaken with application of the heightened duty to assist that attaches when VA records are lost.  

The Veteran's theory of entitlement is that he filed an initial claim seeking service connection for prostate cancer in January 2000.  The record reasonably supports his assertion that he filed a claim seeking service connection for prostate cancer that was received by the New York, New York RO on (or on an unspecified date shortly before) February 11, 2000.  

In April 2012, the Veteran submitted a copy of a claim (Veteran's Application for Compensation or Pension) dated January 15, 2000, and indicating he had prostate cancer.  Notably, he did not fully complete that portion of the form that is to be completed by applicants seeking nonservice-connected pension (logically then, that claim was not one for pension, but one for compensation).  He also submitted a copy of a letter date-stamped mailed to him by the New York, New York RO on February 11, 2000, indicating that the RO had received his application for benefits.  His claims number is listed as an identifier on the letter.  In addition, he has submitted a copy of an April 2000 letter he sent to the RO inquiring about the status of his (unspecified) claim.  An August 1998 operative report from the Mount Sinai Medical Center shows the Veteran had prostate cancer diagnosed, and underwent a radical prostatectomy.  In October 1998 he underwent a cystoscopy. 

Considering these documents together, the Board finds that it is reasonably shown that the claim the Veteran filed at the RO on (or shortly prior to) February 11, 2000 was an initial claim of service connection for prostate cancer.  On that date, the RO acknowledged receiving his application for VA benefits.  The documentation he has provided reasonably establishes that the claim he filed was one for VA compensation for prostate cancer (it is identified on the claim).  Approximately contemporaneous medical records show he had prostate cancer that impacted on his functioning and bolster that he sought service connection.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that an effective date of February 11, 2000 for the award of service connection for prostate cancer is warranted.


ORDER

An earlier effective date of February 11, 2000 is granted for the award of service connection for prostate cancer. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


